                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


ADRIENNE C. CROOM,                                    )
                                                      )
                       Plaintiff,                     )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 4:18-CV-6-D
NANCY A. BERRYHILL, Acting Commissioner               )
of Social Security,                                   )
                    Defendant.                        )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $3,800.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff’s counsel, Kristin G. Oakley, and mailed to
her office at the Ricci Law Firm, P.O. Box 483, Greenville, NC 27835, in accordance with
Plaintiff’s assignment to her attorney of her right to payment of attorney's fees under the Equal
Access to Justice Act.




This Judgment Filed and Entered on January 25, 2019, and Copies To:
Kristin G. Oakley                                     (via CM/ECF electronic notification)
Amanda B. Gilman                                      (via CM/ECF electronic notification)
Cassua W. Parson                                      (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
January 25, 2019                              (By) /s/ Nicole Sellers
                                               Deputy Clerk
